EXHIBIT 10.38

 

WAIVER AND VOTING AGREEMENT

 

This WAIVER AND VOTING AGREEMENT, dated as of February 26, 2004 (this
“Agreement”), is made by and between SOFTBANK Corp., a corporation organized
under the laws of Japan (“SOFTBANK”), and Yahoo! Inc., a Delaware corporation
(“Yahoo!”).

 

WHEREAS, SOFTBANK, or one of its affiliates, and Yahoo! are parties to (i) a
Consent and Resale Agreement dated March 25, 2002 (the “Resale Agreement”),
which places certain restrictions (the “Restrictions”) on SOFTBANK’s ability to
sell, transfer or otherwise dispose of shares of the common stock of Yahoo!, par
value $0.001 per share, owned by SOFTBANK (the “Yahoo! Stock”), (ii) the
Affiliate Agreement dated as of March 1, 1999 among Yahoo!, GeoCities and
Softbank America Inc. (the “Affiliate Agreement”) and (iii) the Stock Purchase
Agreement dated as of July 7, 1999 between Yahoo! and Softbank Holdings Inc.
(the “Stock Purchase Agreement”);

 

WHEREAS, SOFTBANK intends to enter into a transaction, or series of
transactions, pursuant to which it will monetize the Yahoo! Stock through the
formation of certain partnership structures and/or the execution of certain
loans, security agreements and/or financial derivative transactions with
Citibank, N.A. in which SOFTBANK shall retain (except upon the occurrence and
continuation of an event of default by SOFTBANK or its direct or indirect
wholly-owned subsidiaries, an event which, with the giving of notice or passage
of time or both, could result in an event of default by SOFTBANK or its direct
or indirect wholly-owned subsidiaries or the rehypothecation of any securities
underlying the financial derivative transaction ) the sole power to vote the all
shares of Yahoo! Stock on all matters (collectively, the “Transaction”);

 

WHEREAS, the parties desire to waive application of the Restrictions to the
Transaction, and desire to place certain voting restrictions on the Yahoo!
Stock; and

 

WHEREAS, Section 5 of the Resale Agreement provides that any term of the Resale
Agreement may be waived with the written consent of Yahoo! and SOFTBANK;

 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which the parties expressly acknowledge, the parties
hereto hereby agree as follows:

 

1.             Waiver of Restrictions.  Yahoo! and SOFTBANK hereby agree that
(i) the Restrictions set forth in Section 2.1 of the Resale Agreement shall not
apply to any Transaction, or any part thereof, and (ii) any Transaction, and any
part thereof, shall be deemed to not breach, and not be restricted in any way
by, (A) such Section 2.1 or any other term or provision of the Resale Agreement
that would otherwise be breached by the Transaction or any part thereof, (B)
Section 2.1 of the Affiliate Agreement or (C) Section 4.5 of the Stock Purchase
Agreement.   Yahoo! further agrees that, in connection with the Transaction, the
restrictive legend contemplated by Section 2.4 of the Resale Agreement and the
portion of the restrictive legend contemplated by Section 2.2 of the Affiliate
Agreement that refers to an agreement dated as of January 27, 1999 between the
registered holder of certain certificates evidencing Yahoo! Stock and Yahoo! may
be removed from the certificates evidencing the Yahoo! Stock and that SOFTBANK
may require Yahoo! to issue new certificates evidencing the Yahoo! Stock to
effectuate the removal of such legend or portion thereof, respectively.

 

2.             Voting Restrictions.  SOFTBANK hereby agrees that, effective as
of the date hereof, so long as SOFTBANK, directly or indirectly, owns or
controls any Yahoo! Stock, it shall, at Yahoo!’s direction, either (i) vote, or
cause to be voted, the shares of such Yahoo! Stock in accordance with any
written voting recommendation of the Yahoo! Board of Directors or (ii) grant a
proxy to Yahoo! entitling Yahoo! to vote, or cause to be voted, the shares of
such Yahoo! Stock in proportion to the votes cast by the stockholders of Yahoo!
other than SOFTBANK, unless in each case SOFTBANK no longer retains the right to
vote, or cause to be voted, the shares of such Yahoo! Stock pursuant to the
provisions of any loan or security agreement or financial derivative contract
entered into with a financial institution in connection with the Transaction.

 

3.                                       Miscellaneous.

 

3.1           This Agreement may be executed in one or more counterparts and
delivered by facsimile, all of which shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to the other party, it being
understood that all parties need not sign the same counterpart.

 

1

--------------------------------------------------------------------------------


 

3.2           This Agreement and the Resale Agreement set forth the entire
understanding of the parties relating to subject matter hereof and thereof and
supersede all prior agreements and understandings among or between any of the
parties relating to the subject matter hereof and thereof.  This Agreement may
not be amended, modified, altered or supplemented other than by means of a
written instrument duly executed and delivered on behalf of all the parties
hereto.

 

3.3           This Agreement shall be governed by, and construed and enforced in
accordance with, the substantive laws of the State of Delaware, without regard
to its principles of conflict of laws.

 

3.4           In the event that one or more of the provisions of this Agreement
should for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions of this Agreement and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.

 

[remainder of page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

YAHOO! INC.

 

 

 

 

 

By:

/s/ Michael J. Callahan

 

 

Name:

Michael J. Callahan

 

 

Title:

SVP, General Counsel and Secretary

 

 

 

 

 

 

 

 

SOFTBANK CORP.

 

 

 

 

 

By:

/s/ Masayoshi Son

 

 

Name:

Masayoshi Son

 

 

Title:

President & CEO

 

 

3

--------------------------------------------------------------------------------